Filed 2/25/15 P. v. Cervantes CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                             B253397

         Plaintiff and Respondent,                                      (Los Angeles County
                                                                         Super. Ct. No. BA407022)
         v.

JONATHAN CERVANTES,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Craig J. Mitchell, Judge. Affirmed.
         Mark J. Shusted, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Respondent.
          Defendant and appellant Jonathan Cervantes appeals from a judgment
entered following a jury trial in which he was convicted of grand theft (Pen. Code,
§ 487, subd. (a)), with the finding by the court (following appellant’s admission)
that he had served a prison term within the meaning of Penal Code section 667.5,
subdivision (b).1 As here relevant, the evidence at trial showed that defendant and
a male companion entered the studio used by a deejay during a party at 2515 West
7th Street in Los Angeles. After they left, the laptop used by the deejay was found
missing. The court sentenced appellant to the upper term of three years and
imposed an additional one-year enhancement pursuant to Penal Code section 667,
subdivision (b) for a total of four years. The court suspended execution of
sentence and placed appellant on probation for three years, under the condition that
he serve 372 days in jail. The court also awarded 186 days of presentence actual
custody credits and 186 of presentence conduct credits, for a total of 372 days of
credit.
          After review of the record, appellant’s court-appointed counsel filed an
opening brief asking this court to review the record independently pursuant to the
holding of People v. Wende (1979) 25 Cal. 3d 436, 441.
          On August 26, 2014, we advised appellant that he had 30 days within which
to submit any contentions or issues that he wished us to consider. No response has
been received to date.
          We have examined the entire record and are satisfied that no arguable issues
exist, and that appellant has, by virtue of counsel’s compliance with the Wende
procedure and our review of the record, received adequate and effective appellate
review of the judgment entered against him in this case. (Smith v. Robbins (2000)
528 U.S. 259, 278; People v. Kelly (2006) 40 Cal. 4th 106, 112-113.)

1
       The jury acquitted him of burglary (§ 459), robbery (§ 211), and found gang
allegations (§ 186.22, subd. (b)(1)(A)) in all counts not true.

                                             2
                   DISPOSITION
The judgment is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                WILLHITE, Acting P.J.




We concur:




MANELLA, J.




COLLINS, J.




                            3